Citation Nr: 0912112	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-38 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability, to include residuals of an injury.  

2.  Entitlement to service connection for a chronic 
gastrointestinal disorder.  

3.  Entitlement to service connection for a chronic back 
disability.  

4.  Entitlement to service connection for a psychiatric 
disorder.  

5.  Entitlement to service connection for residuals of an 
injury of the right upper extremity.  

6.  Entitlement to service connection for residuals of an 
injury of the right lower extremity

7.  Entitlement to service connection for residuals of an 
injury of the left lower extremity



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969, 
to include service in Vietnam from February 1968 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, denying the veteran's claims for 
service connection for disabilities of the left elbow, back, 
the right upper extremity, and both lower extremities, as 
well as a gastrointestinal disorder.  

Following entry of the statements of the case in this matter, 
the Veteran submitted additional documentary evidence in late 
January 2008, along with a written waiver for its initial 
consideration by the RO.  

The claim of entitlement to service connection for a left 
elbow disability is addressed in the REMAND appended to this 
decision.  This matter is REMANDED to the RO via the VA's 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.  




FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the Veteran has been 
provided notice of the evidence necessary to substantiate his 
claims and has been notified of what evidence he should 
provide and what evidence VA would obtain; there is no 
indication that the Veteran has evidence pertinent to any of 
these claims that he has not submitted to VA.

2.  Notwithstanding in-service complaints or findings 
involving the back and gastrointestinal system, a chronic 
back disability or gastrointestinal disease was not diagnosed 
during service, nor was a psychiatric disorder, a right upper 
extremity disability or a disability of either lower 
extremity; the separation examination included normal 
clinical evaluations of the gastrointestinal system, spine, 
musculoskeletal system, upper and lower extremities and 
psychiatric status; the Veteran was discharged from service 
in July 1968; there is no post-service medical evidence of a 
diagnosis of a back disability, a gastrointestinal disorder, 
a psychiatric disorder, a right upper extremity disability or 
a disability of either lower extremity during the decades 
that have elapsed since service.   


CONCLUSION OF LAW

Service connection for claimed gastrointestinal, back, 
psychiatric, right upper extremity, and bilateral lower 
extremity disabilities is not warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued a 
VCAA notification letter in February 2007, which fulfilled 
the provisions of 38 U.S.C.A. § 5103(a).  He was thereby 
informed about the information and evidence not of record 
that is necessary to substantiate his claims; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  
In addition, the letter informed the Veteran of how to 
establish a disability rating and an effective date, as 
outlined in Dingess/Hartman, supra.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VCAA notice was 
furnished to the Veteran prior to the RO's initial 
adjudication of the claims advanced through its rating action 
in August 2007, in accord with Pelegrini.  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.

The Board also finds that all necessary assistance has been 
provided to the Veteran, contrary to his allegation that VA 
has failed to adhere to its duty to assist in not providing 
VA medical evaluations with respect to the claimed disorders.  
The evidence of record includes the veteran's service 
treatment and personnel records, as well as a newspaper 
account of the veteran's in-service elbow injury and multiple 
articles regarding a variety of topics, including troop 
movements and combat operations in Vietnam and various 
generic physical and mental disorders.  The record reflects 
that the Veteran submitted one or more authorizations from 
private treatment providers and it is shown that RO personnel 
attempted to contact all such providers, but no treatment 
records were obtained by those efforts.  In fact, it is noted 
that a record from a hospital facility indicates that it had 
no records regarding the Veteran.  There is no indication 
that there is any relevant evidence that is available and has 
not been obtained.

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, while the service treatment records reveal back 
and gastrointestinal complaints, they do not show a diagnosis 
of a back disability, a gastrointestinal disorder, a 
psychiatric disorder, a right upper extremity disability or a 
disability of either lower extremity.  The veteran's 
separation examination is negative for any pertinent abnormal 
objective findings and he has not produced or identified 
competent evidence of a post-service diagnosis of a back 
disability, a gastrointestinal disorder, a psychiatric 
disorder, a right upper extremity disability or a disability 
of either lower extremity.  In view of the foregoing, to 
include the complete absence of any relevant post-service 
medical evidence and considering the decades that have 
elapsed since service, there is no duty to provide a VA 
examination or medical opinion.  Id.  

(As the service treatment records do show a significant 
injury involving the Veteran's left elbow, which resulted in 
complete dislocation of the elbow joint that necessitated 
surgical reduction, there is a duty to provide an examination 
and medical opinion with respect to this issue.  This matter 
is addressed in the remand below.) 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in his 
claim for service connection for left elbow, back, 
gastrointestinal, acquired psychiatric, right upper 
extremity, or lower extremity disabilities.  Adjudication of 
these claims at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran 
served 90 days or more during a period of war, or during 
peacetime after December 31, 1946, and a chronic disease, 
such as arthritis, a peptic ulcer, or psychosis, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b). Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1962, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  For the purposes of 
this section, the term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).  
Service connection for certain disorders may be granted on a 
presumptive basis when manifested within a specified time 
frame after service in a veteran exposed to an "herbicide 
agent" as defined in 38 C.F.R. § 3.307(a)(6).  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 
(2008).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.

38 U.S.C.A. § 1154(b) provides that, in the case of a veteran 
who engaged in combat with the enemy during a period of war, 
and the claimed disease or injury is combat-related, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  However, 38 
U.S.C.A. § 1154(b) does not address the questions of the 
existence of a present disability or of a nexus between such 
disability and service, both of which are required for a 
grant of service connection.  See Libertine v. Brown, 9 Vet. 
App. 521, 522-23 (1996).  In this instance, the Veteran 
alleges combat involvement.  As explained below, the service 
personnel records do not confirm combat duty.  Moreover, such 
allegation is not dispositive of this case, inasmuch as there 
is no showing of a post-service disability as to any claimed 
disorder during the approximately four decades that have 
elapsed since service.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Factual Background

No pertinent complaints, findings, or diagnoses, other than a 
pre-service broken left hand, were noted at the time of a 
medical examination at service entrance in November 1966.  
Service treatment records indicate that medical care was 
received in June 1968 for a furuncle of the left thigh and in 
July 1969 for a left elbow injury, reportedly incurred in a 
fall down steps while in Pleiku, Vietnam.  X-rays showed a 
complete dislocation of the elbow joint and closed reduction 
under general anesthesia was required, followed by the 
veteran's evacuation to the United States where he began a 
period of rehabilitation while hospitalized at a service 
department facility.  (The claim for service connection for a 
left elbow disability is addressed in the remand below.)  In 
January 1969, medical assistance was received for injuries 
sustained in a fight in which the Veteran was struck in the 
head with an unknown object and kicked in the back.  
Examination showed, in pertinent part, multiple abrasions of 
the legs, as well as pain in the flanks and paravertebral 
areas.  X-rays of the lumbar spine were interpreted to be 
normal.  

On a separation medical examination, complaints of stomach 
trouble, as well as left elbow and back pain, were indicated.  
No abnormal findings were set forth.  Based on complaints 
involving reflux esophagitis, the Veteran was referred for 
gastrointestinal evaluation, with an upper gastrointestinal 
series in May 1969 being found to be normal.  

Also on file is a copy of an undated newspaper clipping 
indicating that the Veteran had been wounded while fighting 
in support of the Armed Forces in Vietnam.  The Veteran was 
therein noted to be serving as a gunner and that he had 
sustained several breaks in his left elbow.   

Of record is a June 2007 statement from Titus Regional 
Medical Center indicating that such facility had no patient 
records involving the Veteran.  

Included in the claims folder are various articles regarding 
several subjects, including unit citation and campaign 
participation of U. S. forces serving in Vietnam, order of 
battles in Vietnam, lessons learned, and the evaluation and 
treatment of back pain and post-traumatic stress disorder.  

Analysis

The Veteran contends that service connection for various 
disorders is warranted, noting in-service exposure to Agent 
Orange, asbestos, and mustard gas, although he does not offer 
testimony in any form or other evidence as to the existence 
of current disability involving his back, psychiatric status, 
gastrointestinal system, right upper extremity, or either 
lower extremity.  

While the service treatment records reveal back and 
gastrointestinal complaints, they do not show a diagnosis of 
a back disability, a gastrointestinal disease, a psychiatric 
disorder, a right upper extremity disorder or a disability of 
either lower extremity.  The Veteran's separation examination 
is negative for any pertinent abnormal objective findings and 
he has not produced or identified competent evidence of a 
post-service diagnosis of a back disability, a 
gastrointestinal disorder, a psychiatric disorder, a right 
upper extremity disorder or a disability of either lower 
extremity.  

The Board has considered the Veteran's allegation of combat 
duty in Vietnam.  Although the service personnel records 
confirm his service in Vietnam, they do not reveal that the 
Veteran received any medals or decorations evincing combat 
duty.  The military occupational specialties identified in 
service personnel records while the Veteran was in Vietnam 
are light truck driver, supply clerk, supply specialist, and 
powerman, which are all non-combat occupational specialties.  
The Veteran does not offer an account of any combat injury 
involving his gastrointestinal system or psychiatric status 
or with respect to his back, right upper extremity, or either 
lower extremity.  There is otherwise no confirmation in the 
record to support the veteran's assertion that while serving 
in Vietnam he was forced into service with the "75th Special 
Forces Recon Intelligence," or as to the newspaper account 
that he was serving in Vietnam as a gunner.  

The Veteran by inference only contends that he has the 
disorders in question, but he is not shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to medical diagnosis or causation.  
Accordingly, his lay opinion, if any as to diagnosis, does 
not constitute competent medical evidence and lacks probative 
value. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  While the veteran is competent to report what comes 
to him through his senses, such as pain, he does not have 
medical expertise to provide a diagnosis or etiology for 
these symptoms and, in this instance, he does not offer any 
account regarding current symptoms or manifestations 
pertaining to any of the disorders at issue.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  

Having served in Vietnam, the Veteran is presumed to have 
been exposed to one or more toxic herbicides but he has not 
alleged that he has any of the diseases that are presumed by 
law to be associated with herbicide exposure.  See 38 C.F.R. 
§ 3.309(e).  There is no probative evidence showing that the 
Veteran was exposed to asbestos or mustard gas and there is 
no competent evidence of record to show the existence of 
residuals of such exposure, a back disability, a 
gastrointestinal disease, a psychiatric disorder, a right 
upper extremity disability, or a disability of either lower 
extremity.  On that basis, the veteran's claims must fail.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for a back disability, a gastrointestinal 
disease, a psychiatric disorder, a right upper extremity 
disability, and disabilities of the lower extremities.  
Accordingly, the benefit of the doubt doctrine does not apply 
to the instant case.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").


ORDER

Service connection for a back disability, a gastrointestinal 
disease, a psychiatric disorder, a right upper extremity 
disability, and disabilities of the lower extremities is 
denied.   


                                                           
REMAND

Service treatment records indicate that the Veteran sustained 
a significant left elbow injury in July 1969 as a result of a 
fall down steps while in Pleiku, Vietnam.  An X-ray 
examination revealed a complete dislocation of the elbow 
joint.  Surgery in the form of a closed reduction under 
general anesthesia was required.  Thereafter, the Veteran was 
evacuated to the United States where he began a period of 
rehabilitation while hospitalized at a service department 
facility.  

At present, there is no medical opinion of record which 
addresses the question of whether the Veteran has residuals 
of the in-service left elbow injury.  While there is no post-
service medical or X-ray evidence of a left elbow disability 
in the claims file, and decades have elapsed since service, 
given the severity of the injury in question and the 
subsequent need for surgery, the Board finds that there is a 
duty to provide an examination and if a left elbow disability 
is shown, a medical opinion addressing the contended causal 
relationship.  See 38 U.S.C.A. § 5103A(D) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature, approximate onset date or 
etiology of any left elbow disability 
that is currently present.  Following a 
review of the relevant medical evidence 
in the claims file, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to 
provide an opinion on the following:

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that any 
disability of the left elbow 
that is present began during 
service or is otherwise linked 
to any incident of service, to 
include the left elbow trauma 
shown in the service treatment 
records.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility. Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

3.  After completion of the directed 
development, readjudicate the veteran's 
claim for service connection for a left 
elbow disability.  If the claim remains 
denied, issue an appropriate supplemental 
statement of the case and forward the 
case to the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


